Case 1:21-cv-00314-TSE-MSN Document 21 Filed 05/19/21 Page 1 of 8 PageID# 243




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division

JOSE DENIS CARDONA TEJADA,                                      )
          Petitioner,                                           )
                                                                )
                  v.                                            )        Civil Action No. 1:21-cv-314
                                                                )
JEFFREY CRAWFORD, et al.,                                       )
         Respondents.                                           )

                                                     ORDER

         Petitioner Jose Denis Cardona Tejada, a native of Honduras, has lived in the United States

with his nine-year-old U.S. citizen daughter and her mother since October 2005. That year,

Petitioner fled Honduras and came to the United States because his brother had been murdered by

MS-13 gang members in Honduras. Since Petitioner’s arrival in the United States in October 2005,

Petitioner has started a new life in Richmond, VA with his family.

         Ten years after Petitioner’s arrival in the United States, Immigration Customs Enforcement

(“ICE”) determined, in November 2015, that Petitioner was an inadmissible alien, arrested him,

and initiated removal proceedings. At this initial stage of Petitioner’s removal proceedings, an

Immigration Judge released Petitioner from ICE custody on a $10,000 bond pursuant to 8 U.S.C.

§ 1226(a), as detention of a non-citizen pending removal proceedings is purely discretionary under

the Immigration Nationality Act (“INA”), 8 U.S.C. § 1101, et seq. 1 While released on bond,

Petitioner incurred two driving while intoxicated (“DWI”) offenses, specifically, on September

23, 2017 and October 21, 2018. 2 Petitioner also did not appear for an immigration proceeding, as


1
  See, e.g., Guzman Chavez v. Hott, 940 F.3d 867, 873 (4th Cir. 2019) (explaining that “§ 1226 permits discretionary
release on bond”); 8 U.S.C. § 1226(a)(2) (same); 8 C.F.R. § 236.1 (same).
2
 Since his arrival in the United States in 2005, Petitioner has been charged with three DWIs. Specifically, on February
10, 2011, Petitioner was convicted of an initial DWI offense and sentenced to 10 days imprisonment. On November
14, 2017, Petitioner was convicted of a second DWI offense and sentenced to 20 days imprisonment. On April 23,

                                                          1
Case 1:21-cv-00314-TSE-MSN Document 21 Filed 05/19/21 Page 2 of 8 PageID# 244




he did not receive notice of the hearing. On April 23, 2019, the day after Petitioner was acquitted

at his bench trial for the October 21, 2018 DWI charge, ICE re-arrested Petitioner and brought him

to the Farmville Detention Center, where he has been detained ever since.

         Following his arrest on April 23, 2019, Petitioner sought bail before an Immigration Judge.

Three months later, on July 25, 2019, Petitioner appeared before an Immigration Judge for a bail

hearing. The Immigration Judge denied bail in a conclusory one-page Order that reasons, in full,

“Danger to Community and Flight Risk.” IJ Bail Decision at 2 (Dkt. 1-5). Thus, it is clear that

the Immigration Judge denied bail chiefly (1) because Petitioner had been previously charged or

convicted of DWI or other driving offenses 3 and (2) because Petitioner did not appear for an

immigration hearing for which he did not receive notice. 4

         As of the date of this Order, there is no definitive end date to Petitioner’s now-extended

25-month ICE detention. Petitioner’s removal proceedings have been ongoing since November

22, 2015, and most recently, on May 3, 2021, the Immigration Judge determined, for a second

time, that Petitioner is eligible for withholding of removal from the United States because the

Honduran government cannot (or will not) protect Petitioner from deadly MS-13 gang violence.

See IJ Withholding of Removal Decision at 13 (Dkt. 19-1). Respondents intend to appeal the

Immigration Judge’s withholding of removal decision to the Board of Immigration Appeals

(“BIA”), and there is no telling when this appellate process might end. For instance, if the BIA



2019, following a bench trial, Petitioner was acquitted on his third DWI charge. Thus, Petitioner has incurred a total
three DWI charges but has only been convicted of two DWIs.
3
   Petitioner previously served 30 days in state prison for his DWI offenses. The statutory maximum sentence
applicable to Petitioner’s DWI convictions is a one-year term of imprisonment. See Va. Code § 18.2-270(A) and (F)
(listing a second DWI conviction as a Class 1 misdemeanor); see also Va. Code § 118.2-11(a) (listing the maximum
penalty for a Class 1 misdemeanor as twelve months imprisonment). Petitioner also has two driving with revoked
license convictions from 2015, as well as dismissals and acquittals for other non-violent offenses.

4
 Notably, the Immigration Judge subsequently reopened Petitioner’s immigration proceedings, crediting Petitioner’s
argument that he did not receive notice of the proceedings.

                                                          2
Case 1:21-cv-00314-TSE-MSN Document 21 Filed 05/19/21 Page 3 of 8 PageID# 245




sides with Respondents and vacates the Immigration Judge’s decision, the BIA will likely remand

the matter back to the Immigration Judge for a third time, and the removal process will begin anew.

Alternatively, if the BIA sides with Petitioner and affirms the Immigration Judge’s decision,

Respondents will likely appeal the matter to the Fourth Circuit Court of Appeals and then perhaps

to the Supreme Court. Indeed, at oral argument, in response to repeated questioning, Respondents’

counsel did not refute or disagree with the suggestion that it was possible that Petitioner could be

held for years because there is no certain end date to Petitioner’s detention. Thus, it is apparent

that Petitioner’s detention is indefinite, as there is no firm end date to Petitioner’s detention. 5

         At issue now in this habeas corpus action is whether the Fifth Amendment’s Due Process

Clause affords Petitioner the right to a current bond hearing before an Immigration Judge to

challenge the necessity and appropriateness of his now-extended 25-month detention under 8

U.S.C. § 1226(a). Previously, in Bah v. Barr, 409 F. Supp. 3d 464 (E.D. Va. 2019) and Leke

v.Hott, -- F. Supp. 3d --, 2021 WL 710727 (E.D. Va. Feb. 23, 2021), this Court determined that

detention of this exact sort violates the Fifth Amendment’s Due Process Clause because (1) the



5
  Respondents argue that Petitioner’s detention is not literally indefinite because there technically is a potential end
point to Petitioner’s detention: i.e., Petitioner’s removal from the United States, an event which may or may not occur.
See 8 U.S.C. § 1231(b)(3) (prohibiting the United States from removing an alien to a country in which he will be
persecuted). Respondents’ narrow definition of “indefinite detention” contradicts the central holding of Zadvydas v.
Davis, 533 U.S. 678 (2001), namely, that an alien’s detention is constitutionally suspect (1) where he has been detained
at least six months and (2) where “there is no significant likelihood of removal in the reasonably foreseeable future.”
Zadvydas, 533 U.S. at 701 (emphasis added). Indeed, Justice Breyer, in his dissenting opinion in Jennings v.
Rodriguez, 138 S. Ct. 830 (2018), addressing the constitutional question left unresolved by the majority, made this
very point. He said: “[f]rom a constitutional perspective . . . [i]t is immaterial that detention here is not literally
indefinite, because while the respondents’ removal proceedings must end eventually, they last an indeterminate period
of at least six months and a year on average, thereby implicating the same constitutional right against prolonged
arbitrary detention that we recognized in Zadvydas.” Jennings, 138 S. Ct. at 868 (Breyer, J., dissenting); see also
Sajous v. Decker, No. 18-cv-2447, 2018 WL 2357266, at *9 (S.D.N.Y. May 23, 2018) (“[A]lthough the language of
§ 1226 technically ascribes an end point to all detention under the section by authorizing detention only until ‘a
decision on whether the alien is to be removed’ is reached . . . aliens must have a remedy to redress such unreasonable
detention through an as-applied challenge to continued detention.”). Thus, whether described as indefinite detention,
indeterminate detention, or detention of an uncertain length, the important point is (1) that Petitioner has been detained
for 25 months and (2) that there is no clear end point to Petitioner’s detention, which could last for years. See, e.g.,
Leke v. Hott, -- F. Supp. 3d -- , 2021 WL 710727, at *4 (E.D. Va. Feb. 23, 2021) (describing detention of this sort as
resembling indefinite detention); see also Muse v. Sessions, 409 F. Supp. 3d 707, 714–15 (D. Minn. 2018) (same).

                                                            3
Case 1:21-cv-00314-TSE-MSN Document 21 Filed 05/19/21 Page 4 of 8 PageID# 246




duration of such detention approaches or exceeds two years and (2) the end to such detention is

uncertain and not reasonably foreseeable. Other district judges in the Alexandria Division have

reached similar conclusions. 6          Respondents, mindful of this case law, nonetheless oppose

Petitioner’s habeas petition, arguing in pertinent part that neither Bah nor Leke is dispositive here

because those cases did not address whether a petitioner is entitled to more than one bond hearing.

Thus, the narrow question presented by the Petition is whether the Fifth Amendment’s Due Process

Clause affords Petitioner the right to a current bond hearing before an Immigration Judge, given

that Petitioner’s detention has now lasted 25 months, has no certain end point, and that Petitioner

has not had a bond hearing in 22 months.

                                                          I.

         Analysis of Petitioner’s Fifth Amendment Due Process claim properly begins with the

recognition that the Fifth Amendment, by its terms, applies here. This conclusion follows from

the terms of the Fifth Amendment that state that “[n]o person shall be . . . deprived of life, liberty,

or property, without due process of law.” U.S. Const. amend. V. Because a non-citizen is a

“person,” Wong v. United States, 163 U.S. 228, 237–38 (1896) and because detention of a person

is a deprivation of that person’s bodily “liberty,” the sole and dispositive question presented here

is whether the command of “due process” entitles Petitioner to another bond hearing.

         Here, the parties agree that the relevant legal framework for determining the required “due

process” is the three-part framework set forth in Mathews v. Eldridge, 424 U.S. 319 (1976). More

specifically, this three-part framework requires consideration of:

                  (1) “the private interest that will be affected by the official action”;

                  (2) “the risk of an erroneous deprivation of such interest through the

6
  See, e.g., Portillo v. Hott, 322 F. Supp. 3d 699, 700 (E.D. Va. 2018) (Brinkema, J.) (“[R]espondents will be ordered
to provide Rodriguez with an individualized bond hearing.”); Mauricio-Vasquez v. Crawford, No. 1:16-cv-1422, 2017
WL 1476349, at *6 (E.D. Va. Apr. 24, 2017) (Trenga, J.) (same).

                                                          4
Case 1:21-cv-00314-TSE-MSN Document 21 Filed 05/19/21 Page 5 of 8 PageID# 247




                  procedures used, and the probable value, if any, of additional or
                  substitute procedural safeguards”; and

                  (3) “the Government’s interest, including the function involved and
                  the fiscal and administrative burdens that the additional or substitute
                  procedural requirement would entail.”

Id. at 335.

         Quite clearly, the first Mathews factor strongly favors Petitioner. The private interest

affected here—Petitioner’s interest in bodily liberty—is undoubtably “the most significant liberty

interest there is.” Velasco Lopez v. Decker, 978 F.3d 842, 851 (2d Cir. 2020) (citing Hamdi v.

Rumsfeld, 542 U.S. 507, 529 (2004)). Indeed, in the specific context of immigration detention, the

Supreme Court has explained that “[f]reedom from imprisonment—from government custody,

detention, or other forms of physical restraint—lies at the heart of the liberty that [the Due Process]

Clause protects.” Zadvydas, 533 U.S. at 690. Thus, there can be no doubt that Petitioner’s interest

in bodily liberty is a central consideration in the Fifth Amendment analysis under Mathews.

Accordingly, the first part of the three-part Mathews test strongly supports Petitioner’s claim for a

current bond hearing.

         The next question is whether or not the second Mathews factor—the probative value of

additional procedural safeguards—supports Petitioner’s claim for a current bond hearing. It does,

for three reasons. First, consistent with Zadvydas, the Second Circuit has sensibly recognized that

“‘as the period of . . . confinement grows,’ so do the required procedural protections no matter

what level of due process may have been sufficient at the moment of initial detention.” Velasco

Lopez, 978 F.3d at 853 (citing Zadvydas, 533 U.S. at 701). 7 Thus, where, as here, Petitioner’s


7
  This principle follows directly from the Supreme Court’s recognition in Zadvydas that, after six months of
presumptively reasonable detention, the government “must respond with evidence sufficient” to show a significant
likelihood of removal and that the government’s required showing increases “as the period of . . . confinement grows.”
Zadvydas, 533 U.S. at 701; see also Borbot v. Warden Hudson Cty Correctional Facility, 906 F.3d 274, 280 (3d Cir.
2018) (acknowledging that “despite an initial bond hearing, detention under § 1226(a) might become unreasonably

                                                          5
Case 1:21-cv-00314-TSE-MSN Document 21 Filed 05/19/21 Page 6 of 8 PageID# 248




detention has now lasted 25 months—a period that is four times longer than the presumptively

reasonable detention period set forth in Zadvydas—and the end to detention is uncertain, there is

most certainly a heightened risk that Petitioner is being erroneously deprived of his strong interest

in bodily liberty. Accordingly, Petitioner is entitled to a current bond hearing at which time the

Immigration Judge may revaluate whether Petitioner’s continued detention is appropriate or

necessary in light of Petitioner’s strong interest in bodily liberty. Second, Respondents necessarily

must admit that subsequent bond hearings for detained non-citizens provide an important check

against erroneous deprivations of liberty. This is so because the Department of Justice has enacted

8 C.F.R. § 1003.19(e), a regulation that provides non-citizens such as Petitioner the right to seek

“subsequent bond redetermination[s]” before an Immigration Judge, thereby providing credence

to the very position here that a current bond hearing is appropriate. 8 Thus, absent a bond hearing,

there is a significant risk that Petitioner is being erroneously detained. Third, a subsequent bond

hearing is particularly important here to protect against an erroneous deprivation of liberty because

the Immigration Judge’s one-page Order denying bail does not indicate whether she considered

the explanation for Petitioner’s previous non-appearance, namely, that he did not receive notice of

the prior hearing. Therefore, it is appropriate (if not necessary) for the Immigration Judge to revisit

at least her conclusion that Petitioner is a “Flight Risk.” IJ Bail Decision at 2. Accordingly, the

second part of the three-part Mathews test supports Petitioner’s claim for a current bond hearing.

         Finally, it is necessary to consider the third Mathews factor, including Respondents’


prolonged . . . [such that] the Due Process Clause might entitle an alien detained under § 1226(a) to a new bond hearing
to conclude that [the alien’s] due process rights were not violated.”).
8
  There can be no doubt that 8 C.F.R. § 1003.19(e) applies here, as Petitioner’s circumstances have changed materially
since his last bond hearing on July 25, 2019. Specifically, Petitioner’s circumstances have changed materially (1)
because Petitioner has now been detained longer than the one-year statutory maximum for a DWI conviction under
Virginia law and (2) because the Immigration Judge recently determined, on May 3, 2021, that Petitioner is eligible
for withholding of removal and therefore is entitled to reside in the United States. And of course, before the
Immigration Judge, Petitioner may proffer additional reasons as to why his circumstances have changed.

                                                           6
Case 1:21-cv-00314-TSE-MSN Document 21 Filed 05/19/21 Page 7 of 8 PageID# 249




interests in orderly immigration proceedings and the administrative burden of conducting a bond

hearing. Although the third Mathews factor would ordinarily favor Respondents, that cannot be

the case here, as Petitioner’s prolonged, indefinite, and unreasonable detention comports neither

with the Fifth Amendment nor the ordinary operation of the INA.            Importantly, Petitioner’s

detention has now lasted 25 months, a period that is four times longer than the presumptively

reasonable detention period set forth in Zadvydas. Indeed, Petitioner’s detention is far longer than

the time period most criminals would be held without a current bond hearing. Such prolonged

detention is especially problematic here because there is no clear end in sight to Petitioner’s

detention. Tellingly, at oral argument, Respondents’ counsel was not able to answer the simple

question: when will Petitioner’s detention end? Respondents’ counsel could not even provide a

ballpark answer to this question, let alone rule out that Petitioner’s detention would last no more

than a certain number of years. Respondents’ inability to answer this question is, quite frankly,

disturbing. This is especially so because detention under § 1226(a) is purely discretionary. Indeed,

as succinctly stated by one court of appeals, “[a]rbitrary civil detention is not a feature of our

American government.” Rodriguez v. Marin, 909 F.3d 252, 256 (9th Cir. 2018). It is also

important to remember that Petitioner’s habeas petition, like the petitions in Bah and Leke, focus

not on immediate release from detention, but merely the opportunity to present a case for release

to an Immigration Judge. If Respondents are as confident as they are now that Petitioner does not

have a compelling case for release on bond, then the administrative burden of conducting a bond

hearing is minimal and a hearing should be welcomed by Respondents to confirm their view.

Thus, the third part of the three-part Mathews test, as the first two parts, favors Petitioner’s claim

for a current bond hearing. In sum, because Petitioner’s detention has now lasted 25 months, has

no certain end point, and 22 months have passed since his last bond hearing, the Fifth Amendment



                                                  7
Case 1:21-cv-00314-TSE-MSN Document 21 Filed 05/19/21 Page 8 of 8 PageID# 250




compels the conclusion tliat Petitioner must be afforded a current bond hearing.
        Accordingly,

        It is hereby ORDERED that Petitioner's Habeas Petition (Dkt. 1) is GRANTED IN
PART and DENIED IN PART. Specifically,

                • Petitioner's Habeas Petition is GRANTED in so far as it is DECLARED that
                  Petitioner's now-extended 25-month detention violates the Fifth Amendment s
                     Due Process Clause; and

                • Petitioners Habeas Petition is GRANTED in so far as Respondents must
                     schedule a bond hearing before an Immigration Judge to occur on or before
                     June 3. 2021 at 10:00 a.m. At the hearing, the Immigration Judge shall
                      determine (i) whether Petitioner must continue to be detained pending the
                      outcome of Petitioner's withholding of removal proceedings, if necessary, or
                     (ii) whether Petitioner rnay be released on conditions that would reasonably
                      assure Petitioner's appearance at subsequent immigration proceedings and the
                      safety ofthe community.

                 • Petitioner's Habeas Petition is DENIED in all other respects.

         It is further ORDERED that Respondents' Motion for Summary Judgment (Dkt. II) is
 DENIED.

         The Clerk is directed to provide a copy of this Order to all counsel of record
 this matter among the ended causes.

 Alexandria,Virginia                                                         T S.Ellis,ill
 May 19,2021                                                                 United Stales Di strict Judge

                                                                                                                bond
 »Poiiiioner also seeks(1)an Order directing the Immigration Judge to apply a specific siand^d of proof at the boi
                       ^ofproofon Respondent,(2)an OrdcrdUecting the l-^igratien J^elo                               ai


S. .. .
      Petitioner's
        .. r 91 e>
                   abili^
                      c
                          to poyTd ;.aa :nannrAfir!fitP
                                        bond, and(3)fAandiTfict
                                                         awardthcofImmifiraUon
                                                                   atu.n,eys: Judge
                                                                                and(0 to Spply aAspeciiic
                 herft the citistiniz law IS unsetued. ate ovzman K^navei,                    v •"         ''
 in naLiina that the petitioner has the burden ofestablishing that they are eligible for bond);see
 978 F 3d 842 856 tt 14(2d Cir. 2020)(explaining that many courts require the govemmeni to jusiify de en i           y
 oS!^;inct.^lJi2n«" Mor^i^I^dro Immigration Judge is bos.suited to make meso detomtmatmns m U«
  '■"'"'TiuS-ri^^JttS^teisolsounvmrrantod.asit^^
  this case was wholly^out substantial justification in existing authority. See Thomas v. Saul, 816 P. App x 8o5,
  838 (4th Cir. 2020) (discussing standard for awarding attorneys' fees under the Equal Access to ustice
